Citation Nr: 1736854	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for leg cramps.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1976.  He has unverified reserve service from September 1976 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in April 2016, and was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary before the Veteran's claim may be properly adjudicated.

The Veteran, through his representative, asserts that his leg cramps are not the result of any muscle strain, or back condition, to include neurological conditions, as the Veteran previously testified, and which was the basis for the previous Board remand.  Rather, he asserts that the leg cramps first noted on his separation physical are evidence of the early symptoms of his current diagnosis of peripheral vascular disease.

The Veteran also asserts, through his representative, that the RO was in error in attributing the comment, "Occasional cramps in legs, since childhood, relates to muscle strain," on the Veteran's separation physical as proof of a pre-existing condition.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  If a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption.  Gilbert, 26 Vet. App. at 53.

The Board notes that the Veteran's medical examination for entrance on active duty specifically contains the physician's handwritten notes for mild scoliosis and tinea versicolor, but does not mention leg cramps under "Summary of Defects and Diagnoses."  Examination of the lower extremities was normal.  Hence, no disability of the lower extremities, to include leg cramps, was documented at entry into military service.

The Veteran's representative asserts that the leg cramps noted on the separation examination were an early symptomatic indicator of peripheral vascular disease (PVD).  The treatment records show that the Veteran was diagnosed with severe left lower extremity PVD in March 2008, resulting in the amputation of the Veteran's toes on his left foot.  The Veteran's representative also submitted a statement from the physician who conducted the operation, "I do believe that the Veteran's entire infection is secondary to small vessel disease" (peripheral vascular disease (PVD))".  (Informal Hearing Presentation, July 2017).  In the March 2008 post-operative notes, the physician noted that the PVD was secondary to the Veteran's diagnosis for diabetes mellitus II (diabetes).

The medical opinion of record does not properly address whether there is clear and unmistakable evidence of a pre-existing disability, as no rationale was provided for the opinion.  The examiner also did not address whether there was clear and unmistakable evidence that any pre-existing condition was not aggravated beyond natural progression during service.  Further, an additional medical opinion is necessary regarding the Veteran's assertions that his leg cramps are an early indication of PVD.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Albert Einstein Medical Center, Philadelphia, Pennsylvania, to include the record dated 2/28/2008 written by Dr. R.G.C and referenced by the Veteran's representative in the Informal Hearing Presentation, and associate those records with the claims file.

Obtain any outstanding pertinent VA medical treatment records since January 2017 and associate those records with the claims file.

2. Afford the Veteran a VA arteries and veins examination with an appropriate medical examiner to assess the etiology of the Veteran's leg cramps and his peripheral vascular disease.  

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should conduct any tests and studies deemed necessary. 

After a review of the evidence of record, with specific attention to the notations on the entrance physical which are silent for any leg cramps and describe the Veteran's lower extremities as normal, the examiner should:

a. address whether the Veteran's leg cramps clearly and unmistakable existed prior to his military service;

b. if the examiner finds that there is clear and unmistakable evidence that the Veteran's leg cramps pre-existed military service, then the examiner should address whether it is as least as likely as not that the leg cramps were aggravated beyond the natural progression during the Veteran's military service;

c. if the examiner finds that the Veteran was medically sound and the Veteran's leg cramps clearly and unmistakably did not exist prior to service, then the examiner should provide an opinion as to whether it is as least as likely as not that the Veteran's leg cramps are related to the Veteran's active service; and

d. if the examiner finds that the Veteran was medically sound and the Veteran's leg cramps clearly and unmistakably did not exist prior to service, then the examiner should provide an opinion as to whether it is as least as likely as not that the Veteran's diagnosed peripheral vascular disease (PVD) is related to his active service, to include any relationship to leg cramps. Specifically, the examiner is asked to opine whether the leg cramps noted on the separation physical are an early symptom of the Veteran's current diagnosis of PVD. 

In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements of continuity of symptomatology.  A complete rationale for any opinion offered must be provided.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




